DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Applicant’s election without traverse of Species I (Figures 11A-11E) in the reply filed on October 19, 2022 is acknowledged.
Claims 2-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 19, 2022.

Response to Amendment
Claim 1 is canceled.  Claims 2-11 are withdrawn.  Currently, claims 12-20 are pending for examination.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 1120e, (“through-hole”) 1122a, 1124a, 1124b, arrow “X”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1122a” has been used to designate both “through-hole of slider 1124” ([0137]) and “distal portion of crank 1122” ([0138]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: a structural link between “distal portion of the crank” and the “first rotational connector” and “second rotational connector”.  Claim 14 introduces the distal portion of the crank but fails to define the relationship between the distal portion and what is recited in claim 12.  Claims 15 and 19 remedy this deficiency but these limitations are not recited in claims 12 or 14.
Claim 20 is rejected to for being dependent on claim 14 and for failing to remedy the deficiencies of claim 14.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zergiebel (US PG Pub 2015/0076205) in view of Aranyi (US PG Pub 2014/0171923).
Regarding claim 12, Zergiebel discloses a manual retraction tool (“adapter assembly”) for use with a surgical tool assembly of a surgical device (fig. 1), the manual retraction tool comprising: a housing (fig. 56) configured for releasable attachment to a surgical tool assembly ([0022], [0141]), the housing including a first through-hole (fig. 56-57) configured for alignment with a first rotational connector (“plurality of drive shafts” [0138]) of a surgical assembly, and a second through-hole (fig. 56-57) configured for alignment with a second rotational connector (“plurality of drive shafts” [0138]) of a surgical tool assembly.  Zergiebel discloses manually rotating gear 838 to effect rotation of one of the first rotational connector or the second rotational connector ([0139]) but does not expressly disclose crank at least partially supported in the housing and dimensioned to be inserted into one of the first rotational connector of the surgical tool assembly or the second rotational connector of the surgical tool assembly at a time, wherein rotation of the crank is configured to effect rotation of one of the first rotational connector or the second rotational connector at a time.  Aranyi teaches a manual retraction tool comprising a crank for mechanically engaging with surgical tool assembly 200 of surgical device 10, wherein the crank is dimensioned 2300 to be inserted into a rotational connector ([0066]) and rotation of the crank is configured to effect rotation of the rotational connector ([0066]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zergiebel to include a crank structure taught by Aranyi in order to provide a handle actuation mechanism that is easier to maneuver than twisting a rotating gear.  Given Zergiebel discloses a plurality of drive shafts, it would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to insert the crank into one of the first rotational connector or the second rotational connector of the surgical tool assembly in order to operate the plurality of functions corresponding to the plurality of drive shafts.
Regarding claim 13, Zergiebel teaches an alternative manual retraction tool embodiment comprising a slider 816 disposed within a track defined in a housing (fig. 64).  It would have been obvious to include the slider as taught by Zergiebel to provide an additional actuation mechanism to effect movement of the surgical tool assembly ([0143]).

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 14 and 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792